DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 includes the phrase “first DC offset” instead of “first direct current (DC) offset”. The acronym should be spelled out in the first time it is used in a claim.
Claim 5, page 84 line 23, recites “the a write e-pen signal” instead of “the write e-pen signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10-11, 13-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, page 84 lines 10-11, recites “the first DSC configured to: drive a write e-pen signal having a third frequency via a third single line coupling to the write e-pen sensor electrode…” it is unclear how the first DCS drives the write e-pen signal to the write e-pen sensor via the third single line when claim 1 states that the first DCS is drives the erasure e-pen signal to the erasure e-pen sensor via the first single line.  Examiner suggest changing “the first DCS” to “the third DSC”.
Claim 10, page 85 lines 23-24, recites “the first electrical second characteristic  of the erasure e-pen sensor electrode”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “the first electrical characteristic of the erasure e-pen sensor electrode”.
Claim 11, page 85 line 26, recite “the DSC”. It is unclear to which DSC the claim refers to, since claim 1 recites the first DSC and the second DSC. Examiner suggest changing the limitation to “the first DSC”.
Claim 13, page 86 line 15, recite “the DSC”. It is unclear to which DSC the claim refers to, since claim 1 recites the first DSC and the second DSC. Examiner suggest changing the limitation to “the second DSC”.
Claim 14, page 87 lines 8-10, recites “the first DSC configured to: drive a write e-pen signal via a second single line coupling to the write e-pen sensor electrode…” it is unclear how the first DCS drives the write e-pen signal to the write e-pen sensor via the second single line when claim 14 previously states that the first DCS is drives the erasure e-pen signal to the erasure e-pen sensor via the first single line.  Examiner suggest changing “the first DCS” to “the second DSC”.
Claim 16, page 88 line 6, recite “the DSC”. It is unclear to which DSC the claim refers to, since claim 14 recites a first DSC and a second DSC and claim 15 recites a third DSC. Examiner suggest changing the limitation to “the first DSC”.
Claim 19, page 89 lines 11-12, recites “the first DSC configured to: drive a write e-pen signal having a third frequency via a third single line coupling to the write e-pen sensor electrode…” it is unclear how the first DCS drives the write e-pen signal to the write e-pen sensor via the third single line when claim 17 previously states that the first DCS is drives the erasure e-pen signal to the erasure e-pen sensor via the first single line.  Examiner suggest changing “the first DCS” to “the third DSC”.

Claims 5-7 and 15 depend directly or indirectly from a rejected claim, therefore are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-9, 12-13, 17-18  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-8 of copending Application No. 17/552,668 in view of Coppin (US 20160291707 A1). 
This is a provisional nonstatutory double patenting rejection.

Current App.17/460,475
Copending App. 17/552,668
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an erasure e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode … 
wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor…
and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.


wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal; and 
process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode

Claim 2. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to interpret the second digital signal to determine erasure operation of the e-pen.

Claim 8. The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.

Claim 9. The system of claim 1, wherein the e-pen is a wireless e-pen.

Claim 12. The system of claim 1, wherein the second DSC further comprising: 
a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and 
generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.

Claim 13. The system of claim 12, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 
the power source change detection circuit including: 
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 
a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 17. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an erasure e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode, 
 wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.


Claim 18. The system of claim 17, wherein, when enabled, the first DSC configured to: 
drive the erasure e-pen signal having the first frequency via the first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal; and
 process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode.
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an e-pen sensor electrode; and 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.

Claim 2. The system of claim 1, wherein, when enabled, the first DSC of the e-pen configured to: drive the e-pen signal having the first frequency via the first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal; and process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.


Claim 4. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.

Claim 5. The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.

Claim 6. The system of claim 1, wherein the e-pen is a wireless e-pen.

Claim 7. The system of claim 1, wherein the second DSC further comprising: 
a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 
generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.

Claim 8. The system of claim 7, wherein the second DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 
the power source change detection circuit including: 
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 
a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an e-pen sensor electrode; and 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.

Claim 2. The system of claim 1, wherein, when enabled, the first DSC of the e-pen configured to: 
drive the e-pen signal having the first frequency via the first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal; and 
process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.


	The claims in copending App. 17/552,668 do not explicitly disclose the e-pen sensor electrode is an erasure e-pen senor electrode, the e-pen signal is an erasure e-pen signal and the touch sensor device processing module determines an erasure operation of the e-pen.
However, Coppin teaches and the e-pen sensor electrode is an erasure e-pen senor electrode, (see Fig. 2 eraser electrode 208 and para. [0035]) the e-pen signal is an erasure e-pen signal (see Fig. 2 and para. [0034]-[0036]. The transmit circuit 220 is configured to transmit an input to the computing device 202 to cause the processor(s) 212 to determine a location of the eraser electrode 208) and the touch sensor device processing module configured to execute the operational instructions to determine erasure operation of the e-pen (see Fig. 2 and para. [0033]. For instance, the processor(s) 212 are capable of performing operations based on instructions that are stored in the memory 214 (e.g., in response to receipt of input from the input device 204). The processor(s) 212 are configured to determine a location of an eraser electrode 208, which is included in the input device 204, based on input that is received by the receive circuit 218 from the input device 204. The processor(s) 212 are capable of modifying one or more characteristics of the pixels in the display 206 in response to such input. As shown in FIG. 2, the processor(s) 212 have caused a portion of writing 210 to be erased on the display 206 by changing characteristic(s) of the corresponding pixels in the display 206. More particularly, the processor(s) 212 have caused an erasure 226 to remove a portion of the word “Hello” on the display 206 in response to the eraser electrode 208 of the input device 204 being moved along a path that defines the erasure 226 while the eraser electrode 208 is proximate the display 106). 
Copending App. 17/552,668 and Coppin are related to touch sensors and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by claims in copending App. 17/552,668 with Coppin’s teachings of providing and erasure electrode with an erasure signal, since it would have enhanced the system by proving an erasure functionality that would have facilitated user’s interactions with the system. Moreover, it would have improved user’s convenience.

Claims 1-4, 6-7, 10-11, and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, and 13 of U.S. Patent No. 10,852,857 B2 in view of in view of Coppin (US 20160291707 A1). 

Current App. 17/460,475
U.S. Patent No. US 10,852,857 B2
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an erasure e-pen sensor electrode; 



a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; and 















the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 

drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 






process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.


Claim 2. The system of claim 1, wherein the touch sensor device further comprising: 
a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to interpret the second digital signal to determine erasure operation of the e-pen.



Claim 3. The system of claim 1, wherein the touch sensor device further comprising: 
a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to monitor for the e-pen based on coupling of one or more signals from the e- pen to the touch sensor device including coupling of the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device.

Claim 4. The system of claim 1, wherein the e-pen further comprising: a write e-pen sensor electrode; a third DSC operably coupled to the write e-pen sensor electrode, wherein, when enabled, 





the first DSC configured to: drive a write e-pen signal having a third frequency via a third single line coupling to the write e-pen sensor electrode and simultaneously sense, via the third single line, change of the write e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the write e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and 


process the change of the write e-pen signal to generate a third digital signal that is representative of a third electrical characteristic of the write e-pen sensor electrode.

Claim 6. The system of claim 4, wherein, when enabled, the second DSC of the touch sensor device further configured to: drive the touch sensor signal having the second frequency via the second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the write e- pen signal coupled from the write e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 







process the change of the touch sensor signal to generate another digital signal that is representative of another electrical characteristic of the touch sensor electrode.

Claim 7. The system of claim 6, wherein the touch sensor device further comprising: 
a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to interpret the another digital signal to determine write operation of the e-pen.



Claim 10. The system of claim 1, wherein the first DSC further comprising: 
a power source circuit operably coupled to the erasure e-pen sensor electrode of the e-pen via the first single line, wherein, when enabled, the power source circuit configured to provide the erasure e-pen signal that includes an analog signal via the first single line coupling to the erasure e-pen sensor electrode, and 
wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the first electrical characteristic of the erasure e-pen sensor electrode; and 
generate the first digital signal that is representative of the first electrical second characteristic of the erasure e-pen sensor electrode.

Claim 11. The system of claim 10, wherein the DSC further comprising: 
the power source circuit including a power source to source at least one of a voltage or a current to the erasure e-pen sensor electrode via the first single line; and 
the power source change detection circuit including: 
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 
a comparator configured to compare the at least one of the voltage and the current provided to the erasure e-pen sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 14. A system including an electronic pen (e-pen) and a touch sensor device comprising: the e-pen including: an erasure e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, 



wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and
process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; a write e-pen sensor electrode;



















a second DSC operably coupled to the write e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive a write e-pen signal having a second frequency via a second single line coupling to the write e-pen sensor electrode and simultaneously sense, via the second single line, change of the write e-pen signal, wherein based on interaction of the e- pen with the touch sensor device, the write e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and
process the change of the write e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the write e-pen sensor electrode; and 










the touch sensor device including a third DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the third DSC configured to: drive a touch sensor signal having a third frequency via a third single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the third single line, change of the touch sensor signal including sensing the erasure e- pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 





process the change of the touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the touch sensor electrode.


Claim 15. The system of claim 14, wherein the first DSC further comprising: a power source circuit operably coupled to the erasure e-pen sensor electrode of the e-pen via the first single line, wherein, when enabled, the power source circuit configured to provide the erasure e-pen signal that includes an analog signal via the first single line coupling to the erasure e-pen sensor electrode, and 
wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 
detect an effect on the analog signal that is based on the first electrical characteristic of the erasure e-pen sensor electrode; and 
generate the first digital signal that is representative of the first electrical second characteristic of the erasure e-pen sensor electrode.

Claim 16. The system of claim 15, wherein the DSC further comprising:
 the power source circuit including a power source to source at least one of a voltage or a current to the erasure e-pen sensor electrode via the first single line; and 
the power source change detection circuit including: 
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 
a comparator configured to compare the at least one of the voltage and the current provided to the erasure e-pen sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 17. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an erasure e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, 



wherein, when enabled, the first DSC configured to drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode, 


wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 




















the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 

drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 







process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.

Claim 18. The system of claim 17, wherein, when enabled, the first DSC configured to: 
drive the erasure e-pen signal having the first frequency via the first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal; and 




process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode.

Claim 19. The system of claim 17, wherein the e-pen further comprising: a write e-pen sensor electrode; 




a third DSC operably coupled to the write e-pen sensor electrode, wherein, when enabled, 
the first DSC configured to drive a write e-pen signal having a third frequency via a third single line coupling to the write e-pen sensor electrode, 




wherein based on interaction of the e-pen with the touch sensor device, the write e-pen signal is coupled into the touch sensor electrode of the touch sensor device.






Claim 20. The system of claim 19, wherein, when enabled, the third DSC configured to: 
drive the write e-pen signal having the third frequency via the third single line coupling to the write e-pen sensor electrode and simultaneously sense, via the third single line, change of the write e-pen signal; and 


process the change of the write e-pen signal to generate a third digital signal that is representative of a third electrical characteristic of the write e-pen sensor electrode.
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device, 
the e-pen comprising: 
a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including 
a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and simultaneously sense, via the first single line, change of the first e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 
process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and 
the touch sensor device comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, wherein, when enabled, the third DSC configured to: 
drive a first touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and simultaneously sense, via the third single line, change of the first touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the first touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 
process the change of the first touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.

Claim 4. The system of claim 1, wherein the touch sensor device further comprising: 
a memory that stores operational instructions; and 
a processing module operably coupled to the third DSC and to the a memory, wherein the processing module when enabled, is configured to execute the operational instructions to: process the third digital signal to determine location of at least one of the first e-pen sensor electrode or the second e-pen sensor electrode based on the interaction of the e-pen with the touch sensor device.

Claim 4. The system of claim 1, wherein the touch sensor device further comprising: 
a memory that stores operational instructions; and 
a processing module operably coupled to the third DSC and to the a memory, wherein the processing module when enabled, is configured to execute the operational instructions to: process the third digital signal to determine location of at least one of the first e-pen sensor electrode or the second e-pen sensor electrode based on the interaction of the e-pen with the touch sensor device.


Claim 1 ….a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including 
a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: 
…the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and 
process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode

Claim 1….
a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, wherein, when enabled, the third DSC configured to: drive a first touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and simultaneously sense, via the third single line, change of the first touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the first touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and process the change of the first touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.

Claim 4. The system of claim 1, wherein the touch sensor device further comprising: 
a memory that stores operational instructions; and 
a processing module operably coupled to the third DSC and to the a memory, wherein the processing module when enabled, is configured to execute the operational instructions to: process the third digital signal to determine location of at least one of the first e-pen sensor electrode or the second e-pen sensor electrode based on the interaction of the e-pen with the touch sensor device.

Claim 7. The system of claim 1, wherein the first DSC further comprises: 
a power source circuit operably coupled to the first e-pen sensor electrode via the first single line, wherein, when enabled, the power source circuit is configured to provide the first e-pen signal that includes an analog signal via the first single line coupling to the first e-pen sensor electrode, and 
wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the first electrical characteristic of the first e-pen sensor electrode; and 
generate the first digital signal that is representative of the first electrical characteristic of the first e-pen sensor electrode.

Claim 8. The system of claim 7, wherein the e-pen further comprising: 
the power source circuit including a power source to source at least one of a voltage or a current to the first e-pen sensor electrode via the first single line; and 
the power source change detection circuit including: 
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 
a comparator configured to compare the at least one of the voltage and the current provided to the first e-pen sensor electrode to the at least one of the voltage reference and the current reference to produce the analog signal.

Claim 9. A system including an electronic pen (e-pen) and a touch sensor device, the e-pen comprising: a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, 
wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and simultaneously sense, via the first single line, change of the first e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 
process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode, wherein the first DSC includes: a power source circuit operably coupled to the first e-pen sensor electrode via the first single line, wherein, when enabled, the power source circuit is configured to provide the first e-pen signal that includes an analog signal via the first single line coupling to the first e-pen sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the first electrical characteristic of the first e-pen sensor electrode; and generate the first digital signal that is representative of the first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and 
process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and a memory that stores operational instructions; and a processing module operably coupled to the first DSC and the second DSC and to the memory, wherein the processing module when enabled, is configured to execute the operational instructions to: process at least one of the first digital signal or the second digital signal to detect the interaction of the e-pen with the touch sensor device.

Claim 10. The system of claim 9, wherein the touch sensor device further comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, wherein, when enabled, configured to: drive a touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and simultaneously sense, via the third single line, change of the touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 
process the change of the touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.

Claim 9….
wherein the first DSC includes: a power source circuit operably coupled to the first e-pen sensor electrode via the first single line, wherein, when enabled, 
the power source circuit is configured to provide the first e-pen signal that includes an analog signal via the first single line coupling to the first e-pen sensor electrode, and 
wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 
detect an effect on the analog signal that is based on the first electrical characteristic of the first e-pen sensor electrode; and 
generate the first digital signal that is representative of the first electrical characteristic of the first e-pen sensor electrode

Claim 13. The system of claim 9, wherein the e-pen further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the first e-pen sensor electrode via the first single line; and 
the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 
a comparator configured to compare the at least one of the voltage and the current provided to the first e-pen sensor electrode to the at least one of the voltage reference and the current reference to produce the analog signal.


Claim 1. A system including an electronic pen (e-pen) and a touch sensor device, 
the e-pen comprising: 
a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; 
a plurality of drive-sense circuits (DSCs), including 
a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 
simultaneously sense, via the first single line, change of the first e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 
process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and 
the touch sensor device comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, wherein, when enabled, the third DSC configured to: 
drive a first touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and simultaneously sense, via the third single line, change of the first touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the first touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 
process the change of the first touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.

Claim 1…
the first DSC, when enabled, configured to: 
drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and simultaneously sense, via the first single line, change of the first e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 
process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode;

Claim 1….
the e-pen comprising: 
a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; 
a plurality of drive-sense circuits (DSCs), including 
a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: 
the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, 
wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; 
and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and

Claim 1…
the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, …
and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode


The claims in US 10,852,857 B2 do not explicitly disclose the first e-pen sensor electrode is an erasure e-pen sensor electrode, the first e-pen signal is an erasure e-pen signal, wherein the touch sensor device processing module determines an erasure operation of the e-pen; and the second e-pen sensor electrode is a write e-pen sensor electrode, the second e-pen signal is a write e-pen signal, wherein the touch sensor device processing module determines an write operation of the e-pen.
However, Coppin teaches and the e-pen sensor electrode is an erasure e-pen senor electrode, (see Fig. 2 eraser electrode 208 and para. [0035]) the e-pen signal is an erasure e-pen signal (see Fig. 2 and para. [0034]-[0036]. The transmit circuit 220 is configured to transmit an input to the computing device 202 to cause the processor(s) 212 to determine a location of the eraser electrode 208) and the touch sensor device processing module configured to execute the operational instructions to determine erasure operation of the e-pen (see Fig. 2 and para. [0033]. For instance, the processor(s) 212 are capable of performing operations based on instructions that are stored in the memory 214 (e.g., in response to receipt of input from the input device 204). The processor(s) 212 are configured to determine a location of an eraser electrode 208, which is included in the input device 204, based on input that is received by the receive circuit 218 from the input device 204. The processor(s) 212 are capable of modifying one or more characteristics of the pixels in the display 206 in response to such input. As shown in FIG. 2, the processor(s) 212 have caused a portion of writing 210 to be erased on the display 206 by changing characteristic(s) of the corresponding pixels in the display 206. More particularly, the processor(s) 212 have caused an erasure 226 to remove a portion of the word “Hello” on the display 206 in response to the eraser electrode 208 of the input device 204 being moved along a path that defines the erasure 226 while the eraser electrode 208 is proximate the display 106); and  
the second e-pen sensor electrode is a write e-pen sensor electrode (see Fig. 1, write electrode 108 and para. [0024]), the second e-pen signal is a write e-pen signal (see Fig. 1, para. [0026], para. [0028].  The transmit circuit 116 is configured to generate a signal (e.g., a time-varying signal) for transmission to the input device 104. The transmit circuit 120 is configured to transmit an input to the computing device 102 to cause the processor(s) 112 to determine a location of the writing electrode 108) wherein the touch sensor device processing module determines an write operation of the e-pen (see Fig. 1, para. [0024]-[0025] and para. [0027]. The processor(s) 112 are configured to determine a location of a writing electrode 108, which is included in the input device 104, based on input that is received by the receive circuit 118 from the input device 104. The processor(s) 112 are capable of modifying one or more characteristics of the pixels in the display 106 in response to such input. As shown in FIG. 1, the processor(s) 112 have caused writing 110 to be displayed on the display 106 by changing characteristic(s) of the corresponding pixels in the display 106. More particularly, the processor(s) 112 have caused the word “Hello” to be displayed on the display 106 in response to the writing electrode 108 of the input device 104 tracing the word “Hello” along a path that is proximate the display 106. )
US 10,852,857 B2 and Coppin are related to touch sensors and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by claims in US 10,852,857 B2 with Coppin’s teachings of providing and erasure electrode with an erasure signal and a write electrode with a write signal, since it would have enhanced the system by proving write and erasure functionalities that would have facilitated user’s interactions with the system. Moreover, it would have improved user’s convenience.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,852,857 B2 in view of Coppin (US 20160291707 A1), further in view of Stern et al. (US 20140002422 A1, hereinafter Stern).

Regarding Claim 5, US 10,852,857 B2 and Coppin teach the system of claim 4.
The claims in US 10,852,857 B2 and Coppin do not explicitly teach wherein: the erasure e-pen signal includes at least one of a first amplitude, a first DC offset, a first modulation, a first modulation & coding set/rate (MCS), or a first forward error correction (FEC); and the a write e-pen signal includes at least one of a second amplitude, a second DC offset, a second modulation, a second MCS, or a second FEC.
However, Stern teaches the erasure e-pen signal includes at least one of a first amplitude, a first DC offset, a first modulation, a first modulation & coding set/rate (MCS), or a first forward error correction (FEC) (see Fig. 1 signal 35, secondary tip 30 (eraser tip/electrode) para. [0070]-[0071], and para. [0083]. The amplitude of signal 35 transmitted via secondary tip 30 is significantly lower than the amplitude of signal 25 transmitted via primary tip 20. Optionally, the amplitude of signal 35 is at most half the amplitude of signal 25. Optionally, amplitude of signal 35 is between 0.05-0.75 times the amplitude of signal 25, e.g. 0.1-0.5 times the amplitude of signal 25); and 
the a write e-pen signal includes at least one of a second amplitude, a second DC offset, a second modulation, a second MCS, or a second FEC (see Fig. 1, signal 25, primary tip 20 (write tip/electrode) para. [0070]-[0071], and para. [0083]. the amplitude of signal 35 transmitted via secondary tip 30 is significantly lower than the amplitude of signal 25 transmitted via primary tip 20. Optionally, the amplitude of signal 35 is at most half the amplitude of signal 25. Optionally, amplitude of signal 35 is between 0.05-0.75 times the amplitude of signal 25, e.g. 0.1-0.5 times the amplitude of signal 25.).
US 10,852,857 B2, Coppin and Stern are related to stylus devices, thus it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claim invention to modify the system disclosed by the claims in US 10,852,857 B2 and Coppin with Stern’s teachings, since it would have been beneficial to improve battery life and/or reduce power requirement by transmitting a lower amplitude signal at the eraser tip/secondary tip that are used less often and/or for shorter periods of time as compared to functionalities provided by the writing tip/primary tip (Stern, para. [0071]).

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,852,857 B2 in view of Coppin (US 20160291707 A1), further in view of Havilio et al. (US 20140253468 A1, hereinafter  Havilio).

Regarding Claim 8,  US 10,852,857 B2 and Coppin teach the system of claim 1.
Claim 1 of US 10,852,857 B2 teaches the e-pen has a first DSC.
Claim 3 of US 10,852,857 B2 further teaches wherein the e-pen is tethered to the touch sensor device.
US 10,852,857 B2 and Coppin do not explicitly teach the e-pen is powered by the touch sensor device.
However, Havilio teaches the e-pen is powered by the touch sensor device (see para. [0023], para.[0040]-[0041]. The power supply module can be configured to provide power to the stylus, including the other modules, and can be implemented any suitable power source, such as a lithium ion battery and/or power scavenging circuitry. In some embodiments, the stylus may use a rechargeable battery that is recharged by the related touch sensitive device (e.g., by placing it into the device's stylus dock). In other embodiments where the stylus is tethered to the computing device, power may be provided from the power source of that device. The computing device  is a touch sensitive device).
US 10,852,857 B2, Coppin and Havilio are related to stylus devices, thus it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claim invention to modify the system disclosed by the claims in US 10,852,857 B2 and Coppin with Havilio’s teachings of powering the stylus and its components by the touch sensor device, since it would have been obvious to try from a finite number of powering options know in the art that would have provided the same predictable result of providing power to the e-pen.

Claim 9, US 10,852,857 B2 and Coppin teach the system of claim 1.
The claims in US 10,852,857 B2 and Coppin do not explicitly wherein the e-pen is a wireless e-pen.
However, Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021], para. [0023] and para. [0033]. The stylus includes a battery and a wireless transceiver circuit configured to both receive control signals from the computing device and to transmit control signals to the computing device based on user inputs via the stylus control features. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device. The communication module can be implemented with any number of suitable technologies to allow the stylus to receive/transmit information. The communication module may be wireless and use any number of short-range or long-range wireless communication technologies, such as near field communication (NFC), radio-frequency identification (RFID), Bluetooth, Wi-Fi, electromagnetic, infrared or other light communication technologies, radio frequency (RF) or other radio communication technologies, or any other suitable communication technology that at least allows active color information to be transferred wirelessly from the stylus to the related touch sensitive device.).
US 10,852,857 B2, Coppin and Havilio are related to stylus devices, thus it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claim invention to modify the system disclosed by he claims in US 10,852,857 B2 and Coppin with Havilio’s teachings of providing a wireless stylus, since it would have been obvious to try from a finite number communication options known in the art that would have yield the same predictable result stablishing a communication interface between the stylus and the touch sensor device.

Claims 1-3, 8-13, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. US 11,237,653 B2 in view of Coppin (US 20160291707 A1)

Current App. 17/460,475
U.S. Patent No. US 11,237,653 B2
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising:
the e-pen including: 
an erasure e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 
process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.


Claim 2. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to interpret the second digital signal to determine erasure operation of the e-pen.

Claim 3. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to monitor for the e-pen based on coupling of one or more signals from the e- pen to the touch sensor device including coupling of the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device.

Claim 8. The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.

Claim 9. The system of claim 1, wherein the e-pen is a wireless e-pen.

Claim 10. The system of claim 1, wherein the first DSC further comprising: a power source circuit operably coupled to the erasure e-pen sensor electrode of the e-pen via the first single line, wherein, when enabled, the power source circuit configured to provide the erasure e-pen signal that includes an analog signal via the first single line coupling to the erasure e-pen sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the first electrical characteristic of the erasure e-pen sensor electrode; and generate the first digital signal that is representative of the first electrical second characteristic of the erasure e-pen sensor electrode.

Claim 11. The system of claim 10, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the erasure e-pen sensor electrode via the first single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the erasure e-pen sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 12. The system of claim 1, wherein the second DSC further comprising: a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.

Claim 13. The system of claim 12, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 17. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: 
an erasure e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode, 

wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 





the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.

Claim 18. The system of claim 17, 
wherein, when enabled, the first DSC configured to: drive the erasure e-pen signal having the first frequency via the first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal; and
process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode.
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: 
an e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 
process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode; and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.

Claim 3. The system of claim 1, wherein the e-pen further comprising: a memory that stores operational instructions; and a processing module operably coupled to the first DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the change of the first digital signal to detect the interaction of the e-pen with the touch sensor device.


Claim 4. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the change of the second digital signal to detect the interaction of the e-pen with the touch sensor device.




Claim 5. The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.

Claim 6. The system of claim 1, wherein the e-pen is a wireless e-pen.

Claim 7. The system of claim 1, wherein the first DSC further comprising: a power source circuit operably coupled to the e-pen sensor electrode via the first single line, wherein, when enabled, the power source circuit configured to provide the e-pen signal that includes an analog signal via the first single line coupling to the e-pen sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the first electrical characteristic of the e-pen sensor electrode; and generate the first digital signal that is representative of the first electrical characteristic of the e-pen sensor electrode.



Claim 8. The system of claim 7, wherein the first DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the e-pen sensor electrode via the first single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the e-pen sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 9. The system of claim 1, wherein the second DSC further comprising: a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.


Claim 10. The system of claim 9, wherein the second DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: 
an e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, 
wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 
process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode; and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.

Claim 1 ….
wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, …… and 
process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode



The claims in US 11,237,653 B2 do not explicitly disclose the e-pen sensor electrode is an erasure e-pen senor electrode, the e-pen signal is an erasure e-pen signal and the touch sensor device processing module determines an erasure operation of the e-pen.
However, Coppin teaches and the e-pen sensor electrode is an erasure e-pen senor electrode, (see Fig. 2 eraser electrode 208 and para. [0035]) the e-pen signal is an erasure e-pen signal (see Fig. 2 and para. [0034]-[0036]. The transmit circuit 220 is configured to transmit an input to the computing device 202 to cause the processor(s) 212 to determine a location of the eraser electrode 208) and the touch sensor device processing module configured to execute the operational instructions to determine erasure operation of the e-pen (see Fig. 2 and para. [0033]. For instance, the processor(s) 212 are capable of performing operations based on instructions that are stored in the memory 214 (e.g., in response to receipt of input from the input device 204). The processor(s) 212 are configured to determine a location of an eraser electrode 208, which is included in the input device 204, based on input that is received by the receive circuit 218 from the input device 204. The processor(s) 212 are capable of modifying one or more characteristics of the pixels in the display 206 in response to such input. As shown in FIG. 2, the processor(s) 212 have caused a portion of writing 210 to be erased on the display 206 by changing characteristic(s) of the corresponding pixels in the display 206. More particularly, the processor(s) 212 have caused an erasure 226 to remove a portion of the word “Hello” on the display 206 in response to the eraser electrode 208 of the input device 204 being moved along a path that defines the erasure 226 while the eraser electrode 208 is proximate the display 106). 
US 11,237,653 B2 and Coppin are related to touch sensors and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by claims in US 11,237,653 B2 with Coppin’s teachings of providing and erasure electrode with an erasure signal, since it would have enhanced the system by proving an erasure functionality that would have facilitated user’s interactions with the system. Moreover, it would have improved user’s convenience.

Claim 17 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/586,222 in view of Coppin (US 20160291707 A1).
This is a provisional nonstatutory double patenting rejection.

Current App 17/460,475
Copending App 17/586,222

Claim 17. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: 
an erasure e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode, 
wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 









the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 






process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.

Claim 17. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: 
an e-pen sensor electrode; and 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having first one or more characteristics via a first single line coupling to the e-pen sensor electrode, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device, wherein the first one or more characteristics includes at least one of a first frequency, a first amplitude, a first DC offset, a first modulation, a first forward error correction (FEC)/error checking and correction (ECC), a first type, wherein the e-pen is tethered to the touch sensor device, and wherein the first DSC is powered by the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to:
drive a touch sensor signal having second one or more characteristics that are different than the first one or more characteristics via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device, 
wherein the second one or more characteristics includes at least one of a second frequency, a second amplitude, a second DC offset, a second modulation, a second FEC/ECC, a second type; and 
process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.


	The claims in copending App. 17/586,222 do not explicitly disclose the e-pen sensor electrode is an erasure e-pen senor electrode, the e-pen signal is an erasure e-pen signal and the touch sensor device processing module determines an erasure operation of the e-pen.
However, Coppin teaches and the e-pen sensor electrode is an erasure e-pen senor electrode, (see Fig. 2 eraser electrode 208 and para. [0035]) the e-pen signal is an erasure e-pen signal (see Fig. 2 and para. [0034]-[0036]. The transmit circuit 220 is configured to transmit an input to the computing device 202 to cause the processor(s) 212 to determine a location of the eraser electrode 208) and the touch sensor device processing module configured to execute the operational instructions to determine erasure operation of the e-pen (see Fig. 2 and para. [0033]. For instance, the processor(s) 212 are capable of performing operations based on instructions that are stored in the memory 214 (e.g., in response to receipt of input from the input device 204). The processor(s) 212 are configured to determine a location of an eraser electrode 208, which is included in the input device 204, based on input that is received by the receive circuit 218 from the input device 204. The processor(s) 212 are capable of modifying one or more characteristics of the pixels in the display 206 in response to such input. As shown in FIG. 2, the processor(s) 212 have caused a portion of writing 210 to be erased on the display 206 by changing characteristic(s) of the corresponding pixels in the display 206. More particularly, the processor(s) 212 have caused an erasure 226 to remove a portion of the word “Hello” on the display 206 in response to the eraser electrode 208 of the input device 204 being moved along a path that defines the erasure 226 while the eraser electrode 208 is proximate the display 106). 
Copending App. 17/586,222 and Coppin are related to touch sensors and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by claims in copending App. 17/586,222 with Coppin’s teachings of providing and erasure electrode with an erasure signal, since it would have enhanced the system by proving an erasure functionality that would have facilitated user’s interactions with the system. Moreover, it would have improved user’s convenience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/            Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                                        05/10/2022